Citation Nr: 1231854	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-25 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, I.R. and R.L.



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  He died in December 2005.  The appellant seeks VA death benefits as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appellant was afforded a Central Office hearing before the Board in August 2012.  A transcript of the testimony offered at this hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that following the Veteran's death the appellant applied for and was granted a lump-sum death payment from the Social Security Administration (SSA) related to the Veteran's death.  She particularly claimed this benefit as his surviving spouse for SSA purposes and it thus appears that SSA may be in possession of relevant outstanding records.  No attempt to obtain the records associated with this claim has been made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for a SSA lump-sum death payment and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain from SSA the records pertinent to the appellant's claim for a SSA lump-sum death benefit as the Veteran's surviving spouse for SSA purposes.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development requested above has been completed to the extent possible and after conducting any additional indicated development review the record and readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


